internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-119774-00 date date re legend decedent date corporation s shares t percentage x dollars y dollars - - - - - - - dear this is in response to your letter of date requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a qualified family-owned business interests election under sec_2057 of the internal_revenue_code decedent died on date decedent’s gross_estate consisted primarily of stocks bonds and real_estate at the time of death decedent owned s shares of corporation stock a closely-held corporation which represented t percentage interest in corporation during the administration of decedent’s estate the estate hired an independent_appraiser to value the assets of corporation another firm specializing in business valuations was hired to determine the value of decedent’s interest in corporation it was determined that the value of decedent’s stock in corporation at decedent’s death was x dollars this value was reported on a timely filed federal estate_tax_return plr-119774-00 decedent’s estate represents that prior to filing the federal estate_tax_return it determined that the estate did not qualify for the deduction for family-owned_business_interest under sec_2057 because based on the value of the corporation stock as reported the estate did not satisfy the threshold requirements in sec_2057 accordingly an election under sec_2057 was not made upon examination by the service the value of corporation stock included in decedent’s gross_estate was determined to be y dollars decedent’s estate requests an extension of time under sec_301_9100-3 of the procedure and administration regulations to make the election under sec_2057 to deduct the adjusted_value of the qualified family-owned business interests under sec_2057 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2057 allows a deduction limited to dollar_figure from the value of the decedent’s gross_estate for the adjusted_value of the qualified family-owned business interests of the decedent sec_2057 provides that in order to qualify for the deduction the executor must elect application of the section and file the written_agreement described in sec_2057 signed by each person who has an interest in any property designated in the agreement consenting to the recapture provisions described in sec_2057 sec_2057 provides that in order to qualify for the deduction the adjusted_value of the qualified_family-owned_business_interest owned by the decedent must exceed percent of the decedent’s adjusted_gross_estate sec_2057 generally defines the term qualified_family-owned_business_interest to mean an interest as a proprietor in a trade_or_business carried on as a proprietorship or an interest in an entity carrying_on_a_trade_or_business if at least percent of such entity is owned directly or indirectly by a decedent and members of the decedent’s family or either percent of the entity is owned by members of two families or percent of the entity is owned by families and percent of the entity is owned by the decedent and members of the decedent’s family sec_2057 provides that for purposes of making the election and filing the agreement under sec_2057 rules similar to the rules under sec_2032a and regarding the election of special_use_valuation of farm and other qualified_real_property will be applied plr-119774-00 sec_2032a provides that the election under sec_2032a shall be made on the return of tax imposed by sec_2001 in a manner consistent with the regulations prescribed by the secretary the election once made is irrevocable sec_2032a provides that the secretary may prescribe procedures under which the executor will have a reasonable_time not exceeding days to provide necessary information or signatures after receiving notification of a failure to provide the required information or signatures under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 in this case based solely on the information submitted and the representations made we conclude that the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time to make an election under sec_2057 is granted until days after the date of this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as we have specifically ruled herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-119774-00 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative a copy of this letter should be forwarded to the internal_revenue_service office where the decedent’s estate_tax_return was filed a copy is enclosed for that purpose sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of letter
